DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 21 are entitled to a priority date of July 30, 2020. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a suction passage opening and closing valve configured to slide in an axial direction. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al. (hereafter “Nagano” – US 2015/0192126).

With regards to Claim 1:

Nagano discloses a scroll compressor (compressor 10, Figures 1, 3) comprising: 

a casing (housing 13); 

a main frame (shaft support member 22) provided in the casing;

a fixed scroll (fixed scroll 18) having a fixed end plate (base plate 35) coupled to the main frame (as seen in Figure 1), a fixed wrap (wrap 36) defined at a first side surface of the fixed end plate, and a discharge port (discharge port 37) defined through the fixed end plate at a side of the fixed wrap (as seen in Figures 1, 3);

an orbiting scroll (movable scroll 19) having an orbiting end plate (base plate 31) located between the main frame and the fixed scroll (as seen in Figure 1), and an orbiting wrap (wrap 32) defined at a side surface of the orbiting end plate, the orbiting wrap being configured to engage with the fixed wrap to thereby define a compression chamber (compression chamber 20) in engagement with the fixed wrap;

a discharge cover (valve block 15) defining a discharge space (discharge valve chamber 55) that accommodates an outlet of the discharge port, the discharge cover being coupled (via bolts 17, see Paragraph 19) to a second side surface of the fixed end plate opposite to the first side surface of the fixed end plate;

a refrigerant suction pipe (pipe that connects to introduction port 51, and “introduced from an eternal refrigerant circuit (not shown in the drawing)”, Paragraph 32) coupled to the discharge cover or the fixed scroll through the casing in a radial direction (as shown in Figure 3, the unshown pipe would penetrate the casing to connect with introduction port 51);

a suction passage (passages 51, 45, 47A, 52) in fluid communication with the refrigerant suction pipe and the compression chamber (see Figure 1 and Paragraph 33); and

a suction passage opening and closing valve (check valve 46 including reed valve 46) provided inside the suction passage and configured to slide in an axial direction to thereby selectively open or close the suction passage (see Figure and Paragraph 33, the reed valve 48 bends in an axial direction).

With regards to Claim 2:

Nagano discloses the refrigerant suction pipe is coupled to the discharge cover or the fixed scroll at an axial height that is different from an axial height of the compression chamber (see Figures 1, 3, unshown refrigerant pipe connects to introduction port 51, which is itself not axially aligned with the axial height of the compression chamber 20).

With regards to Claim 3:

Nagano discloses the suction passage comprises: a first suction passage (introduction port 51) defined at the discharge cover and connected to the refrigerant suction pipe; and a second suction passage (passages 45, 47A, 52) defined at the fixed scroll (as shown in Figure 1, passages 52 at least partially defined in fixed scroll 18) and having first and second ends, the first end being in fluid communication with the first suction passage (as shown in Figure 1 and described in Paragraphs 32, 33), and the second end being in fluid communication with the compression chamber (as shown in Figure 1 and described in Paragraphs 33), and wherein the suction passage opening and closing valve is inserted into the second suction passage and configured to slide in the axial direction (see Figures 1, 3, reed valve 48 in flow pathway of passages 45, 47A, 52).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10, 16, 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (hereafter “Shin” – KR 10-0575700) in view of Nagano et al. (hereafter “Nagano” – US 2015/0192126).

With regards to Claim 1:

Shin discloses a scroll compressor (Figure 4) comprising: 

a casing (casing 11); 

a main frame (main frame 12) provided in the casing;

a fixed scroll (fixed scroll 15) having a fixed end plate (unlabeled, see Figure 4) coupled to the main frame (as seen in Figure 1), a fixed wrap (wrap 15a) defined at a first side surface of the fixed end plate, and a discharge port (discharge port 15c) defined through the fixed end plate at a side of the fixed wrap (as seen in Figure 4);

an orbiting scroll (movable scroll 16) having an orbiting end plate (base plate 22a) located between the main frame and the fixed scroll (unlabeled, see Figure 4), and an orbiting wrap (wrap 16a) defined at a side surface of the orbiting end plate, the orbiting wrap being configured to engage with the fixed wrap to thereby define a compression chamber (compression chambers P) in engagement with the fixed wrap;

a refrigerant suction pipe (suction pipe SP) coupled to the fixed scroll (via connecting pipe 19) through the casing in a radial direction (as shown in Figure 4);

a suction passage (suction port 15b) in fluid communication with the refrigerant suction pipe and the compression chamber (see Figure 4 and English translation: “The suction port 15b communicating with the compression chamber P is vertically formed”); and

a suction passage opening and closing valve (valve member 18a) provided inside the suction passage and configured to slide in an axial direction to thereby selectively open or close the suction passage (see Figure 4 and English translation: “The valve member 18a is slidably accommodated in the inlet port 15b to selectively open and close the inlet port 15b”).

Shin does not explicitly disclose a discharge cover defining a discharge space that accommodates an outlet of the discharge port, the discharge cover being coupled to a second side surface of the fixed end plate opposite to the first side surface of the fixed end plate. Nagano teaches a similar scroll compressor (compressor 10, Figures 1, 3) including a fixed scroll (fixed scroll 18) having a fixed end plate (base plate 35) coupled to the main frame (as seen in Figure 1), a fixed wrap (wrap 36) defined at a first side surface of the fixed end plate, and a discharge port (discharge port 37) defined through the fixed end plate at a side of the fixed wrap (as seen in Figures 1, 3); an orbiting scroll (movable scroll 19) having an orbiting end plate (base plate 31) located between the main frame and the fixed scroll (as seen in Figure 1), and an orbiting wrap (wrap 32) defined at a side surface of the orbiting end plate, the orbiting wrap being configured to engage with the fixed wrap to thereby define a compression chamber (compression chamber 20) in engagement with the fixed wrap; a discharge cover (valve block 15) defining a discharge space (discharge valve chamber 55) that accommodates an outlet of the discharge port, the discharge cover being coupled (via bolts 17, see Paragraph 19) to a second side surface of the fixed end plate opposite to the first side surface of the fixed end plate; and a refrigerant suction pipe (pipe that connects to introduction port 51, and “introduced from an eternal refrigerant circuit (not shown in the drawing)”, Paragraph 32) coupled to the discharge cover or the fixed scroll through the casing in a radial direction (as shown in Figure 3, the unshown pipe would penetrate the casing to connect with introduction port 51). The discharge cover of Nagano allows for a muffler chamber (45) that reduces pressure pulsations of the refrigerant being introduced into the compression chambers (Paragraph 30). It also allows for housing of the introduction port (51). MPEP 2143A teaches it obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Shin by adding a discharge cover as shown in Nagano in the form of a valve block in order to house the introduction port within the casing and to allow space for an suction muffler that reduces suction pressure pulsations, resulting in the suction pipe (SP) of Shin being connected to the discharge cover of Nagano, leading to a muffler chamber, before being led to the suction port (15b) of Shin. 

With regards to Claim 2:

The Shin modification of Claim 1 teaches the refrigerant suction pipe is coupled to the discharge cover or the fixed scroll at an axial height that is different from an axial height of the compression chamber (see Figure 4 of Shin, suction pipe SP is at a different axial height than compression chambers P).

With regards to Claim 3:

The Shin modification of Claim 1 teaches the suction passage comprises: a first suction passage (connecting pipe 19 of Shin) defined at the discharge cover (equivalent to introduction port 51 of Nagano) and connected to the refrigerant suction pipe; and a second suction passage (suction port 15b of Shin) defined at the fixed scroll (as shown in Figure 4 of Shin) and having first and second ends, the first end being in fluid communication with the first suction passage (as shown in Figure 4 of Shin), and the second end being in fluid communication with the compression chamber (as shown in Figure 4  of Shin and described in English translation), and wherein the suction passage opening and closing valve is inserted into the second suction passage and configured to slide in the axial direction (see Figure 4 of Shin and English translation: “The valve member 18a is slidably accommodated in the inlet port 15b to selectively open and close the inlet port 15b”).

With regards to Claim 4:

The Shin modification of Claim 1 teaches the discharge cover includes: a housing portion (walls of recess 66, Figure 3 of Nagano) having the discharge space that accommodates the discharge port, and a suction guide protrusion protruding from a side wall surface of the housing portion toward a central portion of the discharge space (portion of valve block 15 of Nagano that extends from back wall 8 to front wall 7), and wherein the first suction passage extends between a radial side surface of the discharge cover facing an inner circumferential surface of the casing and an axial side surface of the discharge cover facing the fixed scroll (similar to connecting pipe 19 of Shin, modified to be within the valve block 15 of Nagano).

With regards to Claim 5:

The Shin modification of Claim 1 teaches the fixed scroll includes a fixed side wall portion defined at an edge of the fixed end plate (see left hand side wall of suction port 15b from the perspective of Figure 4 of Shin), the fixed side wall portion having an annular shape (see annular shape in Figure 5 of Shin), and wherein the second suction passage is recessed between the fixed side wall portion and an outer surface of an outermost fixed wrap facing the fixed side wall portion (as seen in Figure 4 of Shin).

With regards to Claim 6:

The Shin modification of Claim 1 teaches the second suction passage is partially defined at an inner circumferential surface of the fixed side wall portion (as seen in Figure 4 of Shin, suction port 15b partially defined at inner circumferential of fixed scroll15), the second suction passage being recessed in the radial direction (as seen in Figure 4 of Shin), and wherein the fixed side wall portion includes a valve stopper defined at an end of the inner circumferential surface and configured to support the suction passage opening and closing valve (see bottom portion of suction port 15b of Shin, which would act to limit the axial displacement of the valve 18a). 

With regards to Claim 7:

The Shin modification of Claim 1 teaches the second suction passage has an inlet defined through the fixed end plate toward the first suction passage (see Figure 4 of Shin, inlet of suction port 15b on fixed scroll end plate connecting to connecting pipe 19), and wherein the second suction passage has an outlet that faces the outer surface of the outermost fixed wrap (see Figure 5 of Shin, passage 15e connecting suction port 15b with compression chamber P).

With regards to Claim 10:

The Shin modification of Claim 1 teaches an axial center of the first suction passage and an axial center of the second suction passage are aligned with each other (as seen in Figure 4 of Shin), and wherein the first suction passage has an inner diameter smaller than an inner diameter of the second suction passage to thereby define a valve seat surface at an end surface of the first suction passage (see Figure of Shin and English translation: “the outlet inner diameter of the connecting pipe 19 is formed to have a diameter smaller than the diameter of the valve member 18a, and the valve member 18a is constrained to the outlet end surface of the connecting pipe 19 and connected. It is possible to form a sealing surface on the tip end surface of the tube”).

With regards to Claim 16:

The Shin modification of Claim 1 teaches the suction passage opening and closing valve comprises: a valve body portion having a plate shape (see Figure 4 of Shin and valve member 18a, which has a plate/disc shaped top portion contacting connecting pipe 19) and configured to open and close the suction passage, and a valve guide portion (see Figure 4 of Shin and valve member 18a, which comprises an annular ring extending from the plate/disc top portion down the suction port 15b) extending in the axial direction from the valve body portion, and wherein the valve guide portion has an annular shape and is defined at an edge of the valve body portion.


    PNG
    media_image1.png
    141
    320
    media_image1.png
    Greyscale


With regards to Claim 17:

The Shin modification of Claim 1 teaches the valve guide portion has an outer diameter less than or equal to an outer diameter of the valve body portion (as seen in Figure 4 of Shin, the valve guide portion as mapped in the rejection of Claim 16 has a diameter equal to the diameter of the valve body portion).

With regards to Claim 19:

The Shin modification of Claim 1 teaches the suction passage opening and closing valve (valve member 18a, Figure  of Shin) has opposite side surfaces extending in the axial direction and having a flat plate shape (see Figure 4 of Shin, the valve member 18a has a valve body, as mapped in the rejection of Claim 16 that has extending opposite side surfaces and is relatively disc shaped). 

With regards to Claim 20:

The Shin modification of Claim 1 teaches the suction passage opening and closing valve has a refrigerant accommodating space that is recessed at a first side surface of the suction passage opening and closing valve (see Figure 4 of Shin and valve member 18a having a recess on the bottom surface accommodating the spring 18b, said recess qualifying as a “refrigerant accommodating space” under broadest reasonable interpretation), the first side surface of the suction passage opening and closing valve being opposite, in the axial direction, to a second side surface of the suction passage opening and closing valve that faces the refrigerant suction pipe (as seen in Figure 4 of Shin, said recess is opposite to side facing connecting pipe 19).

With regards to Claim 21:

The Shin modification of Claim 21 teaches an elastic member (spring 18b, Figure 4 of Shin) disposed between the suction passage opening and closing valve and the second suction passage (as seen in Figure 4 of Shin), the second suction passage facing the suction passage opening and closing valve and configured to support the suction passage opening and closing valve in a closing direction. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (hereafter “Shin” – KR 10-0575700) in view of Nagano et al. (hereafter “Nagano” – US 2015/0192126), further in view of Bonear et al. (hereafter “Bonear” – US 2006/0233657).

With regards to Claim 18:

The Shin modification of Claim 1 does not explicitly teach the valve guide portion includes at least one communication groove defined at an end surface of the valve guide portion, the valve guide portion extending between an outer circumferential surface and an inner circumferential surface of the valve guide portion. Bonear (Figure 3) teaches a similar valve that moves in an axial direction including a valve body (118) and a valve guide portion (116). Bonear further teaches the valve guide portion includes at least one communication groove (grooves 124) defined at an end surface of the valve guide portion, the valve guide portion extending between an outer circumferential surface and an inner circumferential surface of the valve guide portion (as seen in Figure 3). Bonear teaches that these grooves “provide a rigid sidewall 116 while still providing vent passages therethrough”. Although Bonear applies this to a discharge valve, one of ordinary skill in the art would see the benefit to having similar features on a suction valve. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Shin as modified in Claim 1 by adding grooves as shown in Bonear to the valve member (18a) of Shin in order to yield the predictable rigidity and venting features described above. 



Allowable Subject Matter

Claims 8, 9, and 11 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Matsukawa et al. (US 2010/0189585) – see Figure 1, fixed scroll 21 and discharge cover 27, with a suction pipe 50 and a suction valve 30.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, August 5, 2022